Case 2:20-cv-11340-DML-PTM ECF No. 17, PageID.551 Filed 12/08/20 Page 1 of 15




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

JERRY VAN DIVER,

                        Petitioner,                           Case Number 20-11340
v.                                                            Honorable David M. Lawson

NOAH NAGY and
HEIDI WASHINGTON,

                        Respondents.

_________________________________________/

OPINION AND ORDER DENYING PETITIONER’S MOTION FOR A PRELIMINARY
INJUNCTION AND DISMISSING HABEAS CORPUS PETITION WITH PREJUDICE

        Petitioner Jerry Van Diver, a Michigan prisoner, filed a pro se petition for a writ of habeas

corpus under 28 U.S.C. § 2241. Van Diver also seeks injunctive relief, contending that he has

“properly framed his pleading as a civil rights action ‘in the alternative,’” based on conditions in

prison that violate his federal constitutional rights. Pet. at 6, 11, ECF No. 1, PageID.6, 11. He

contends that the violation of his rights results from the confluence of his personal physical health,

the congregant living conditions in prison, and the inadequate measures taken by the respondents

in response to the novel coronavirus.

        Van Diver is a 69-year-old prisoner serving a life sentence for murder. He currently is

incarcerated at the G. Robert Cotton Correctional Facility in Jackson, Michigan, which is

designated as JCF by the Michigan Department of Corrections (MDOC). Respondent Noah Nagy

is the warden. Respondent Heidi Washington is Director of the MDOC. In his habeas petition

and in a motion for a temporary restraining order, Van Diver seeks temporary release from custody

on his own recognizance because, in his opinion, the coronavirus disease (COVID-19) poses a

substantial risk to his health and life.
Case 2:20-cv-11340-DML-PTM ECF No. 17, PageID.552 Filed 12/08/20 Page 2 of 15




       On August 13, 2020, the Court denied Van Diver’s motion for a temporary restraining

order, construed the motion as a motion for a preliminary injunction, and directed the respondents

to file an answer to the motion for a preliminary injunction. The respondents have filed their

answer, and according to them, Van Diver has failed to establish a basis for granting a preliminary

injunction. Van Diver has filed a reply to the response in which he reiterates most of the arguments

he asserted in his petition and motions. However, the Court agrees with the respondents that Van

Diver is not likely to succeed on the merits of his deliberate-indifference claim; he has not shown

that he will suffer irreparable injury absent the Court’s intervention; and both the public interest

and that of MDOC weigh against granting an injunction. For similar reasons, Van Diver has failed

to show that his right to substantive due process is being violated or that he “is in custody in

violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2241(c)(3).

Therefore, the Court will deny the motion for a preliminary injunction and dismiss the habeas

petition with prejudice.

                                          I. Background

       Van Diver is an African American who was born on July 6, 1951. He is serving a life

sentence without the possibility of parole for first-degree murder, but the habeas petition does not

challenge Van Diver’s conviction or the validity of the state court’s judgment of sentence. Instead,

he alleges in his habeas petition, in his motion for injunctive relief, and in a supplemental motion

for injunctive relief that his continued confinement in prison puts him at risk of contracting

COVID-19 and of becoming ill or dying because he shares toilets, sinks, phones, and showers with

other prisoners, eats in a communal space, and has close contact with many other prisoners and

correctional officers. He maintains that he has an increased risk of contracting COVID-19 due to

his age and his chronic illnesses, which include diabetes, Hepatitis C, and heart disease. Van Diver



                                                - 2-
Case 2:20-cv-11340-DML-PTM ECF No. 17, PageID.553 Filed 12/08/20 Page 3 of 15




argues that his continued detention violates the Due Process Clauses of the Fifth and Fourteenth

Amendments to the Constitution. He seeks temporary release from confinement during the

COVID-19 pandemic due to the substantial risk that COVID-19 allegedly poses to his health.

                                            II. Discussion

        In another case spawned by the pandemic, the United States Court of Appeals for the Sixth

Circuit recently explained that, when determining whether to grant a preliminary injunction,

        “[a] district court must balance four factors . . . : ‘(1) whether the movant has a
        strong likelihood of success on the merits; (2) whether the movant would suffer
        irreparable injury absent the injunction; (3) whether the injunction would cause
        substantial harm to others; and (4) whether the public interest would be served by
        the issuance of an injunction.’ ” Am. Civil Liberties Union Fund of Mich. v.
        Livingston County, 796 F.3d 636, 642 (6th Cir. 2015) (quoting Bays v. City of
        Fairborn, 668 F.3d 814, 818-19 (6th Cir. 2012)). “These factors are not
        prerequisites, but are factors that are to be balanced against each other.” Overstreet
        v. Lexington-Fayette Urban Cty. Gov’t, 305 F.3d 566, 573 (6th Cir. 2002).

Wilson v. Williams, 961 F.3d 829, 836-837 (6th Cir. 2020); accord Perez-Perez v. Adducci, , 459

F. Supp. 3d 918, 924 (E.D. Mich. 2020), appeal filed, (6th Cir. July 10, 2020).

                                A. Likelihood of Success on Merits

        The likelihood of success on the merits often will be the determinative factor in an

assessment of a motion for a preliminary injunction, and “the party seeking a preliminary

injunction bears the burden of justifying such relief.” Wilson, 961 F.3d at 837 (citations omitted).

The likelihood of success on the merits is not established by showing “a mere possibility of

success.” Six Clinics Holding Corp. v. Cafcomp Sys., Inc., 119 F.3d 393, 402 (6th Cir. 1997)

(citing Mason County Med. Ass’n v. Knebel, 563 F.2d 256, 261 n.4 (6th Cir. 1977)). But “it is

ordinarily sufficient if the plaintiff has raised questions going to the merits so serious, substantial,

difficult, and doubtful as to make them a fair ground for litigation and thus for more deliberate

investigation.” Ibid. (citing In re DeLorean Motor Co., 755 F.2d 1223, 1229 (6th Cir. 1985)).



                                                  - 3-
Case 2:20-cv-11340-DML-PTM ECF No. 17, PageID.554 Filed 12/08/20 Page 4 of 15




       Whether one views the initiating document in this case as a habeas corpus petition under

28 U.S.C. § 2241 or a civil rights complaint under 42 U.S.C. § 1983, Van Diver must establish a

violation of his rights emanating from the Constitution or laws of the United States. 28 U.S.C. §

2241(c)(3) (“The writ of habeas corpus shall not extend to a prisoner unless . . . [h]e is in custody

in violation of the Constitution or laws or treaties of the United States”); 42 U.S.C. § 1983

(providing a cause of action against state actors for “the deprivation of any rights, privileges, or

immunities secured by the Constitution and laws”). He brings his claim under the Due Process

Clauses of the Fifth and Fourteenth Amendments to the United States Constitution, arguing that

his continued confinement during the COVID-19 pandemic violates his Fifth Amendment rights

either because he has been exposed to COVID-19 or because his exposure to the virus is imminent.

He further alleges that, despite the precautionary measures taken by MDOC, “he is not ensured

anything close to ‘reasonable safety’” because of his underlying health conditions.

       The Due Process Clause of the Fifth Amendment “appl[ies] only to actions of the federal

government — not to those of state or local government,” Lee v. City of Los Angeles, 250 F.3d

668, 687 (9th Cir. 2001), and Van Diver is seeking relief from state officials. The Due Process

Clause of the Fourteenth Amendment, however, states that “[n]o State shall . . . deprive any person

of life, liberty, or property, without due process of law.” U.S. Const. amend. XIV. The Clause

affords incarcerated individuals the right to adequate shelter and safe living conditions. Terrance

v. Northville Reg’l Psychiatric Hosp., 286 F.3d 834, 847-48 (6th Cir. 2002).

       Van Diver has health concerns, and the Sixth Circuit generally applies the same standard

to a claim challenging adequacy of medical care brought by incarcerated individuals under the

Fourteenth Amendment’s substantive due process clause as it does for a challenge under the Eighth

Amendment. Cooper v. Montgomery Cty., Ohio Sheriff’s Dep’t, 768 F. App’x 385, 391 (6th Cir.



                                                - 4-
Case 2:20-cv-11340-DML-PTM ECF No. 17, PageID.555 Filed 12/08/20 Page 5 of 15




2019) (citing Watkins v. City of Battle Creek, 273 F.3d 682, 685-86 (6th Cir. 2001), and Villegas

v. Metro. Gov’t of Nashville, 709 F.3d 563, 568 (6th Cir. 2013)). Court decisions interpreting the

Eighth Amendment, therefore, provide useful guidance.

                                 1. Eighth Amendment Framework

       It is well established that “[w]hen the State takes a person into its custody and holds him

there against his will, the Constitution imposes upon it a corresponding duty to assume some

responsibility for his safety and general wellbeing.” Helling v. McKinney, 509 U.S. 25, 32 (1993)

(citation omitted). “The Constitution ‘does not mandate comfortable prisons,’ but neither does it

permit inhumane ones . . . .’” Farmer v. Brennan, 511 U.S. 825, 832 (1994) (internal citation

omitted).

       The applicable test has two elements. Ibid. at 834. First, the prisoner must demonstrate

that the deprivation alleged is “objectively, ‘sufficiently serious.’” Ibid. (quoting Wilson v. Seiter,

501 U.S. 294, 298 (1991)). “For a claim (like the one here) based on a failure to prevent harm, the

inmate must show that he is incarcerated under conditions posing a substantial risk of serious

harm.” Ibid. Second, the prisoner must demonstrate that a prison official had a “sufficiently

culpable state of mind.” Ibid. (citing Wilson v. Seiter, 501 U.S. at 297). “In prison-conditions

cases that state of mind is one of ‘deliberate indifference’ to inmate health or safety.” Ibid. This

element can be proven by circumstantial evidence from which the fact finder can conclude that the

state actor perceived the risk and then disregarded the risk, Comstock v. McCrary, 273 F.3d 693,

703 (6th Cir. 2001), or “from the very fact that the risk was obvious.” Terrance, 286 F.3d at 843.




                                                 - 5-
Case 2:20-cv-11340-DML-PTM ECF No. 17, PageID.556 Filed 12/08/20 Page 6 of 15




                                     a. Objective Component

        This Court recently acknowledged that, “[n]o one can deny that the health risks caused by

the [coronavirus] pandemic are grave.” Toma v. Adducci, No. 20-11071, 2020 WL 2832255, at

*4 (E.D. Mich. May 31, 2020). Many courts, including the Sixth Circuit, have observed that

        [t]he COVID-19 virus is highly infectious and can be transmitted easily from
        person to person. COVID-19 fatality rates increase with age and underlying
        health conditions such as cardiovascular disease, respiratory disease, diabetes, and
        immune [system] compromise. If contracted, COVID-19 can cause severe
        complications or death. . . . [T]he Centers for Disease Control and Prevention
        (“CDC”) recommends preventative measures to decrease transmission such as
        physical distancing, mask wearing, and increasing focus on personal hygiene such
        as additional hand washing.

Wilson, 961 F.3d at 833; see id. at 845 (noting that “COVID-19 is not only highly infectious but

also devastating to those unfortunate enough to contract it,” and that “[t]he likelihood of more

severe effects increases dramatically for those who are of an advanced age or who have any number

of preexisting conditions, including cardio-vascular disease, respiratory disease, asthma, diabetes,

and diseases that compromise the immune system”) (Cole, Chief Judge, concurring in part and

dissenting in part).

        Despite the risks posed by COVID-19, Van Diver has failed to show that he is incarcerated

under conditions posing a substantial risk of serious harm. He purports to fall within the category

of individuals who are at an increased risk of complications should they contract COVID-19 due

to his age, heart disease, diabetes, and Hepatitis C. He also alleges that there have been 500

confirmed COVID-19 cases in MDOC prisons and over 40 deaths from the disease at the Cotton

Correctional Facility.

        Van Diver exaggerates the impact of COVID-19 at JCF. According to respondent Nagy,

less than 100 inmates residing on Van Diver’s side of the facility tested positive for COVID-19,




                                                - 6-
Case 2:20-cv-11340-DML-PTM ECF No. 17, PageID.557 Filed 12/08/20 Page 7 of 15




and six, not forty, prisoners at JCF died from COVID-19. Further, two of the six inmates who

died had transferred to JCF from other prisons. Nagy Affidavit, ECF 13-2, PageID.185-186.

       Further, the MDOC has taken many steps to prevent the spread of COVID-19 in its prisons.

Among other things, the MDOC has developed “isolation areas to place and treat prisoners who

have tested positive for COVID-19 or who are under investigation for having COVID-19, as well

as those who have had close contact with a known-positive COVID-19 individual.” MDOC

Director’s Office Memorandum 2020-30R6, p. 1 (Aug. 27, 2020) (effective immediately),

www.michigan.gov/documents/corrections/dom_2020-30r6_final_700917.7.pdf. Other measures

taken by the MDOC to prevent the spread of COVID-19 include the use of personal protective

equipment, the screening of individuals before they enter its facilities, social distancing, securing

prisoners’ personal property, making alcohol-based hand sanitizer and wipes available to staff, and

decreasing the number of individuals allowed in the gate area. See id., pp. 1-4. Prisoner visits

were suspended temporarily, and attorneys are encouraged to speak with their clients by telephone

instead of conducting in-person visits. Id., p. 4. Large in-person gatherings of people have been

cancelled, and restrictions have been placed on transfers, cell moves and, to some extent, school

classes and programming. Id., pp. 5-7. Adequate soap must be provided to prisoners, and bleach

may now be used and stored in housing units. Id., p. 7. The number of prisoners allowed to attend

a meal at one time has been reduced, and prisoners who eat in a dining hall must stand at least six

feet apart while waiting in line to receive their meal and then sit six feet apart at sanitized tables.

Id., p. 8. Other activities also have been suspended or postponed. Id.

       As of May 12, 2020, when respondent Washington signed an affidavit, the MDOC had

taken even some unprecedented actions in response to the pandemic. The MDOC has:

       ● provided over 152,000 reusable cloth masks to staff and prisoners and continues
       to ensure that all staff and prisoners received three washable masks to use;

                                                 - 7-
Case 2:20-cv-11340-DML-PTM ECF No. 17, PageID.558 Filed 12/08/20 Page 8 of 15




       ● used non-traditional areas, such as gyms, to cohort prisoners who are under
       investigation for COVID-19, have had close contact with a COVID-positive
       person, and prisoners going through “stepdown;”

       ● reduced the number of prisoners housed in communal living arrangements to the
       extent feasible to promote social distancing;

       ● purchased and installed portable showers for prisoners in non-traditional areas to
       minimize the movement of prisoners through housing units and to avoid contact
       with other prisoners;

       ● established a COVID-positive response unit separated from housing units in some
       prisons;

       ● provided COVID testing at all facilities in accordance with CDC guidelines;

       ● performed mass testing of prisoners at some facilities, including JCF;

       ● begun to develop a COVID-19 testing plan for staff;

       ● assessed and closely monitored prisoners who are under investigation for having
       COVID-19, who have been in close contact with a known-positive COVID-19
       individual, and who are “step-down;”

       ● tried to safely reduce its prison population;

       ● opened closed facilities to isolate prisoners who tested positive for COVID-19,
       who are under investigation for COVID-19, and who have had close contact with
       infected individuals; and

       ● expedited the review of parole-eligibility inmates

Washington Affidavit, ECF No. 13-5, PageID.309-317. There is no evidence before the Court that

the MDOC has backed away from those measures.

       These actions demonstrate that the MDOC has responded reasonably to the risk posed by

COVID-19. See Wilson, 961 F.3d at 841 (concluding that similar measures taken in a federal

prison showed a reasonable response to the risk posed by COVID-19). Van Diver, in fact, states

in his motion for injunctive relief that he “does not take issue with the steps taken by MDOC” to

mitigate the risk of the MDOC prisoners contracting COVID-19.

                                                - 8-
Case 2:20-cv-11340-DML-PTM ECF No. 17, PageID.559 Filed 12/08/20 Page 9 of 15




       The extent of these measures also demonstrates that the threat of COVID-19 infections

potentially poses a serious harm to inmates. However, the MDOC’s mitigation efforts confirm

that it has responded appropriately to the danger of infections, which undercuts the notion that Van

Diver “is incarcerated under conditions posing a substantial risk of serious harm.” Farmer, 511

U.S. at 834.

                                    b. Subjective Component

       Van Diver also has not shown that the respondents have a culpable state of mind and are

ignoring his high-risk status. The measures taken by the MDOC demonstrate respondent

Washington’s concern for the health and welfare of Michigan prisoners. In addition, respondent

Nagy avers in a recent affidavit that, as warden at JCF, he has personal knowledge of the measures

that were implemented to prevent the spread of COVID-19 at JCF. Nagy Affidavit, ECF No. 13-

2, PageID.187. Although JCF houses over 460 prisoners with chronic medical conditions, less

than 100 inmates on the side of the facility where Van Diver resides tested positive for the

coronavirus, and there have been no COVID-19 deaths in Van Diver’s housing unit.                Id.,

PageID.186. According to Nagy, the MDOC’s response to COVID-19 is constantly evolving to

reflect changes in CDC guidelines. Id., PageID. 187.

       Nagy acknowledges that, in late June or early July 2020, four or five prisoners in the F-

Unit where Van Diver resides tested positive for COVID-19.          Id., PageID. 188, 191. Those

inmates, however, were removed from the unit, and the rest of the inmates in the F-Unit were

quarantined and tested for the coronavirus. Id., PageID.188-189, 191. As of August 5, 2020, all

the prisoners in the F-unit tested negative, and the unit was cleared for normal operations. Id.,

PageID.190-191. Van Diver later informed Nagy that he (Van Diver) did not think the quarantine




                                                - 9-
Case 2:20-cv-11340-DML-PTM ECF No. 17, PageID.560 Filed 12/08/20 Page 10 of 15




was necessary and that he did not consider himself at risk of getting COVID-19 because he was

tested several times and the results were negative each time. Id., PageID.192.

       Nevertheless, many measures were taken to protect the inmates in the F-Unit, and Nagy

continues to ensure compliance with MDOC’s COVID-19 protocols. Id., PageID.193-195, 198.

He makes daily rounds through the facility and ensures that prisoners have the supplies they need

and that COVID-19 protocols are enforced. Id., PageID.198-199. He maintains that JCF is

meeting and exceeding CDC guidelines and is complying with applicable COVID-19 risk-

reduction protocols. Id., PageID.200.

                                        2. Failure of Proof

       Prison officials are not required to “take every possible step to address a serious risk of

harm.” Wilson, 961 F.3d at 844. It is evident in this case that the MDOC promptly responded to

concerns about COVID-19 and continues to monitor the conditions in its prisons and update its

protocols. MDOC officials have not disregarded an excessive risk to inmate health or safety, and

its actions have not been so ineffective as to constitute deliberate indifference to the serious risk

of harm presented by COVID-19. Therefore, Van Diver’s substantive due process rights have not

been violated, and he would not have a substantial likelihood of prevailing on his due process

claim if his case proceeded.

       This conclusion is dispositive, because the Sixth Circuit’s “‘cases warn that a court must

not issue a preliminary injunction where the movant presents no likelihood of merits success.’”

Wilson 961 F.3d at 844 (quoting Daunt v. Benson, 956 F.3d 396, 421–22 (6th Cir. 2020) (quoting

La.-Pac. Corp. v. James Hardie Bldg. Prod., Inc., 928 F.3d 514, 517 (6th Cir. 2019)). The Court,

nevertheless, will address briefly the remaining factors.




                                                - 10-
Case 2:20-cv-11340-DML-PTM ECF No. 17, PageID.561 Filed 12/08/20 Page 11 of 15




                                       B. Irreparable Injury

       The second factor is irreparable injury to the moving party absent the injunction. The Sixth

Circuit has stated that, “[w]hen constitutional rights are threatened or impaired, irreparable injury

is presumed.” Obama for Am. v. Husted, 697 F.3d 423, 436 (6th Cir. 2012). However, because

Van Diver has not shown that his constitutional right to due process was, or is being, violated, he

is not entitled to a presumption of irreparable harm. See Overstreet, 305 F.3d at 578.             To

demonstrate irreparable injury, he must show that, unless he is released soon, he “will suffer ‘actual

and imminent harm’ rather than harm that is speculative or unsubstantiated.” Abney v. Amgen,

Inc., 443 F.3d 540, 552 (6th Cir. 2006).

       Van Diver contends that he will suffer irreparable injury absent a preliminary injunction

because his health conditions put him at risk of severe complications should he contract COVID-

19 and he could suffer from a loss of health or life. He also contends that the respondents

underestimate the seriousness of the risk associating with COVID-19. For example, Van Diver

contends that respondent Nagy did not require social distancing in JCF’s health-care unit and that

prison officials denied Van Diver’s requests for medical treatment and a special diet.

Supplemental Mot., ECF No. 6, PageID.109-110. Van Diver also alleges that he received no face

mask to protect him from COVID-19. Id., PageID.110-111.

       Respondent Nagy denies these allegations. He states that he would never deviate from

CDC guidelines about social distancing or from MDOC protocols for COVID-19. He also states

that the health unit at JCF has signs reminding prisoners to maintain social distancing and that Van

Diver has received at least six washable face masks. Nagy Affidavit, ECF No. 13-2, PageID.195-

197. Nagy does not recall speaking with Van Diver about a special diet, and he maintains that he

would have referred Van Diver to the health unit if he had a health problem. Id., PageID.197.



                                                - 11-
Case 2:20-cv-11340-DML-PTM ECF No. 17, PageID.562 Filed 12/08/20 Page 12 of 15




       Furthermore, although Van Diver’s age and health conditions may put him at a greater risk

of complications from the coronavirus than the general population, Nagy points out that Van Diver

is confined in a single cell where social distancing is not an issue, and he has limited contact with

correctional officers. Id., PageID.185, 192, 194. In addition, Van Diver and the other individuals

in his unit no longer eat in a communal dining room; they practice social distancing when lining

up to receive their meals and then they return to their cells to eat. Id., PageID. 193. Although Van

Diver does share toilets, sinks, phones, and showers with other prisoners, those areas and items

are cleaned and disinfected regularly, and both cleaning supplies and disinfectants are readily

available for prisoners to use before and after use of those areas or items. Id., PageID.193-194.

The respondents’ affidavits demonstrate that Van Diver is unlikely to suffer actual and imminent

harm absent an injunction granting him release from prison. Thus, the irreparable-injury factor

weighs in favor of the respondents.

                               C. Harm to Others and Pubic Interest

       The third and fourth factors — harm to the opposing party and the public’s interest — are

considered together and “‘merge when the Government is the opposing party.’” Wilson, 961 F.3d

at 844 (quoting Nken v. Holder, 556 U.S. 418, 435 (2009)). The same rule applies when the State

is the opposing party. See Crutsinger v. Davis, 936 F.3d 265, 271 (5th Cir. 2019) (substituting

“state” for “the Government” when quoting Nken); Jackson v. Leake, 476 F. Supp. 2d 515, 530

(E.D. N.C. 2006) (stating that, “[b]ecause state officials are the parties against whom the injunction

is sought, and they represent the public interest, consideration of the harm to them should the

injunction issue merges with consideration of the public interest”).

       Van Diver correctly asserts that “it is always in the public interest to prevent the violation

of a party’s constitutional rights.” G & V Lounge, Inc. v. Mich. Liquor Control Comm., 23 F.3d



                                                - 12-
Case 2:20-cv-11340-DML-PTM ECF No. 17, PageID.563 Filed 12/08/20 Page 13 of 15




1071, 1079 (6th Cir. 1994). And governments have an interest in protecting public health and

safety. See Neinast v. Bd. of Trustees of Columbus Metro. Library, 346 F.3d 585, 592 (6th Cir.

2003) (acknowledging “the legitimate government interest[] of protecting public health and

safety”). But it is not necessarily true, as Van Diver contends, that being incarcerated promotes

the spread of communicable diseases like COVID-19 and that the continued incarceration of aging

or ill prisoners does not serve the public’s interest. MDOC has demonstrated that it can prevent

the spread of COVID-19 in its prisons, even among aging and chronically ill prisoners.

       The public, moreover, has an interest in ensuring that prisoners like Van Diver can care for

themselves, have a safe place to live, and will not return to criminal activities upon release. See

Wilson, 961 F.3d at 844-45 (noting that the district court did not address these concerns). Although

Van Diver is willing to wear an ankle device to monitor his movements if he is released, he

has not stated where he would live if he were released, and he has not demonstrated that he can

care for himself or obtain medical assistance outside prison walls.

       Furthermore, Van Diver is serving a life sentence that does not allow for release, even on

parole. See Mich. Comp. Laws § 750.316(1). “[A]ny time a State is enjoined by a court from

effectuating statutes enacted by representatives of its people, it suffers a form of irreparable

injury.” New Motor Vehicle Bd. of Cal. v. Orrin W. Fox Co., 434 U.S. 1345, 1351 (1977)

(Rehnquist, J., in chambers). Thus, preventing MDOC from enforcing its penal statute proscribing

premeditated murder would constitute irreparable harm. See Maryland v. King, 567 U.S. 1301,

133 S. Ct. 1, 3 (2012) (Roberts, C.J., in chambers) (“That Maryland may not employ a duly enacted

statute to help prevent [serious] injuries constitutes irreparable harm.”).

       “The equities and public interest likewise generally weigh in favor of enforcing duly

enacted state laws.” Strange v. Searcy, 135 S. Ct. 940, (2015) (Thomas, J., dissenting from the



                                                - 13-
Case 2:20-cv-11340-DML-PTM ECF No. 17, PageID.564 Filed 12/08/20 Page 14 of 15




denial of an application for a stay). “[C]ourts cannot assume that state legislatures and prison

officials are insensitive to the requirements of the Constitution or to the perplexing sociological

problems of how best to achieve the goals of the penal function in the criminal justice system: to

punish justly, to deter future crime, and to return imprisoned persons to society with an improved

chan[c]e of being useful, law-abiding citizens.” Rhodes v. Chapman, 452 U.S. 337, 352 (1981).

       Finally, Van Diver’s concern that he will contract COVID-19 does not support the remedy

he seeks, because if he were released from a controlled environment where measures have been

taken to prevent the spread of COVID-19, he could encounter “a civil society [ ] experiencing tens

of thousands of cases.” Murai v. Adducci, 461 F. Supp. 3d 599, 608 (E.D. Mich. 2020). He could

then become infected with COVID-19 through contact with persons in his community or with

individuals setting up and monitoring his ankle device and further spread the infection. Albino-

Martinez v. Adducci, 454 F. Supp. 3d 642, 650 (E.D. Mich. 2020). Therefore, even though the

Court stated in its previous order that the third and fourth factors balance against each other, the

Court concludes on further reflection that the third and fourth factors weigh in the respondents’

favor. Moreover, the risk to the petitioner if he were released today in Michigan is dramatically

higher at present than it was even at the conclusion of the briefing on his motion for a preliminary

injunction, considering the recent, and so far unabated, dramatic increase in community spread of

the virus in this state. See Coronavirus Daily Case Statistics: United States — Michigan,

https://www.worldometers.info/coronavirus/usa/michigan/ (reporting seven-day average daily

new case counts ranging from 6,100 to more than 7,600 throughout November 2020).

                                         III. Conclusion

       The preliminary injunction factors favor the respondents and weigh against granting a

preliminary injunction. For similar reasons, Van Diver has not shown that his right to substantive



                                               - 14-
Case 2:20-cv-11340-DML-PTM ECF No. 17, PageID.565 Filed 12/08/20 Page 15 of 15




due process is being violated or that he “is in custody in violation of the Constitution or laws or

treaties of the United States.” 28 U.S.C. § 2241(c)(3). To paraphrase the conclusion in Wilson,

the MDOC

       has not turned a blind eye or deaf ear to a known problem that would indicate . . .
       a lack of concern for [Van Diver’s] welfare. [The MDOC] has in fact put in place
       and updated its protocols to address the novel risks from COVID-19. The
       [MDOC’s] steps to prevent and mitigate COVID-19 spread at [JCF] are . . .
       reasonable responses to this serious risk.

Wilson, 961 F.3d at 844.

       Accordingly, it is ORDERED that Van Diver’s requests for a preliminary injunction (ECF

No. 3, 6) are DENIED.

       It is further ORDERED that the petition for a writ of habeas corpus is DISMISSED

WITH PREJUDICE.

                                                            s/David M. Lawson
                                                            DAVID M. LAWSON
                                                            United States District Judge

Date: December 8, 2020




                                               - 15-
